Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 January 24, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE: Amended Form N-SAR on behalf of The Central Europe and Russia Fund, Inc. (Reg. No.811-06041) Ladies and Gentlemen: We are filing today through the EDGAR system amended reports on Form N-SAR on behalf of the Registrant for the period ending October 31, 2012 (the “Amendment”).The Amendment is being filed to revise the response to item ­­­­­80C. Any comments or questions on this filing should be directed to the undersigned at (617) 295-3625. Very truly yours, /s/Diane Kenneally Diane Kenneally Director Deutsche Investment Management Americas Inc. cc:Scott D. Hogan, Deutsche Investment Management Americas Inc.
